Case.net: 1922-CC11491 - Docket Entries                                       Page 1 of 1
        Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 1 of 45 PageID #: 8




                                                                                        Search for Cases by: Select Search Method...        
Judicial Links   |   eFiling   |   Help    |   Contact Us    |    Print                                                                 Logon

                 1922-CC11491 - LESLIE C BURKEMPER V AXA EQUITABLE LIFE INS ET
                                           AL (E-CASE)


                               This information is provided as a service and is not considered an official court record.
                                                 Sort Date Entries:          Descending                  Display Options: All Entries       
                                                                          Ascending


10/16/2019           Return Service - Other
                     Document ID - 19-SMCC-20395; Served To - DISABILITY MANAGEMENT SERVICES, INC.; Server - ;
                     Served Date - 04-OCT-19; Served Time - 00:00:00; Service Type - Sheriff Department; Reason
                     Description - Served

09/25/2019           Jury Trial Scheduled
                        Scheduled For: 03/09/2020; 9:00 AM ; REX M BURLISON; City of St. Louis

09/18/2019           Entry of Appearance Filed
                     Entry of Appearance; Electronic Filing Certificate of Service.
                        Filed By: MICHAEL JOSEPH PAYNE
                        On Behalf Of: LESLIE CAROLE BURKEMPER

09/13/2019           Summons Issued-Circuit
                     Document ID: 19-SMCC-20395, for DISABILITY MANAGEMENT SERVICES, INC..
                     Summons Issued-Circuit
                     Document ID: 19-SMCC-20394, for AXA EQUITABLE LIFE INSURANCE COMPANY.
                     Filing Info Sheet eFiling
                         Filed By: MARY ELIZABETH PARATO
                     Pet Filed in Circuit Ct
                     Petition; Exhibit A.
                        Filed By: MARY ELIZABETH PARATO
                        On Behalf Of: LESLIE CAROLE BURKEMPER
                     Judge Assigned
Case.net Version 5.14.0.16                                       Return to Top of Page                                     Released 10/24/2019




   Pleadings in state court                                                                                                 Exhibit A
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                         10/25/2019
               Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 2 of 45 PageID #: 9




                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 20486481
Notice of Service of Process                                                                            Date Processed: 10/03/2019

Primary Contact:           Twonya Hill
                           AXA Equitable
                           8501 Ibm Dr
                           Ste 150
                           Charlotte, NC 28262-4333

Electronic copy provided to:                   Tammy Blume
                                               Rocio Osejo
                                               Monica Adderley

Entity:                                       AXA Equitable Life Insurance Company
                                              Entity ID Number 3154360
Entity Served:                                AXA Equitable Life Insurance Company
Title of Action:                              Leslie Carole Burkemper vs. AXA Equitable Life Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 St. Louis City Circuit Court, MO
Case/Reference No:                            1922-CC11491
Jurisdiction Served:                          Missouri
Date Served on CSC:                           10/02/2019
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Mary E. Parato
                                              314-725-8000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com




           Pleadings in state court                                                                            Exhibit A
                  Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 3 of 45 PageID #: 10
   d             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                                 Case Number: 1922-CC11491
REX M BURLISON                                                                                                                S ecial Process Server 1
Plaintiff/Petitioner:                                              PlaintifYs/Petitioner's Attorney/Address
LESLIE CAROLE BURKEMPER                                            MARY ELIZABETH PARATO                                      S ecial Process Server 2
                                                                   231 S BEMISTON AVENUE STE 111
                                                             vs.   CLAYTON, MO 63105                                          S ecial Process Server 3
Defendant/Respondent:                                              Court Address:
AXA EQUITABLE LIFE INSURANCE                                       CIVIL COURTS BUILDING
COMPANY                                                            10 N TUCKER BLVD
Nature of Suit:                                                    SAINT LOUIS, MO 63101
CC Breach of Contract                                                                                                               Date File Stam
                                                            Summons in Civil Case
 The State of Missouri to: AXA EQUITABLE LIFE INSURANCE COMPANY
                                         Alias:                                                               COLE COUNTY
 CSC LAWYERS INC SERVICE CO
 221 BOLIVAR STREET
 JEFFERSON CITY, MO 65101
        COURT SEAL OF                     You are summoned to appear before this court and to file your pleading to the petition, a
                  Rs                      copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                          plaintiff/petitioner at the above address all within 30 days after receiving this summons,
            ~      1         o            exclusive of the day of service. If you fail to file your pleading, judgment by default may
                             C:
                                          be taken against you for the relief demanded in the petition.
                       Y                                                                                                        .

        CiTVOFSTLOU►S                          September 13, 2019
                                                     Date                                                          Clerk


                                                               Sheriff's or Server's Return
       Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
       I certify that I have served the above summons by: (check one)
       ❑ delivering a copy of the summons and a copy of the petition to the defendant/respondent.
       ❑ leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defend ant/respo nde nt with
                                                                         , a person of the defendant's/respondent's family over the age of
            15 years who permanently resides with the defendant/respondent.
       ❑ (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
                                                                    (name)                                                          (title).
       ❑ other:

       Served at                                                                                                                            (address)
       in                                             (County/City of St. Louis), MO, on                               (date) at            _ (time).



                           Printed Name of Sheriff or Senrer                                              Signature of Sheriff or Server
                                       Must be sworn before a notary public if not served by an authorized officer:
                                       Subscribed and sworn to before me on                                               (date).
                (Seal)
                                        My commission expires:
                                                                            Date                                       Notary Public
  Sheriff's Fees, if applicable
  Summons
  Non Est                       $
  SherifPs Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (       miles @ $.       per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.



OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 19-SMCC-20394                   1 of 1             Civil Procedure Form No. 1; Rules 54.01 — 54.05,
                                                                                                      54.13, and 54.20; 506.120 — 506.140, and 506.150 RSMo

            Pleadings in state court                                                                                               Exhibit A
       Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 4 of 45 PageID #: 11
                                                                                 1922-CC11491

                       IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                    STATE OF MISSOURI

 LESLIE CAROLE BURKEMPER

          Plaintiff,
                                                      Cause No.:
 vs.
                                                      Division No.:
 AXA EQUITABLE LIFE INSURANCE
 COMPANY
   Serve at:
   CSC-Lawyers Incorporating Service
   Company
   221 Bolivar Street
   Jefferson City, MO 65101

 DISABILITY MANAGEMENT
 SERVICES, INC.
    Serve at:
    Registered Agent Solutions, Inc.
    3225-A Emerald Lane
    Jefferson City, MO 65109

 JOHN DOE                                         )
                                                  )
       Hold For Service                           )
                                                  )
                                                  )
                                                  )
          Defendants.                             )

                                             PETITION

         COMES NOW Plaintiff Leslie Carole Burkemper, by and through her undersigned

counsel, and for her Petition against Defendants AXA Equitable Life Insurance Company,

Disability Management Services, Inc. and John Doe, states as follows:

                                             Tha Uortinc


         1.      Plaintiff Leslie Carole Burlcemper (hereinafter, "Carole") is an individual residing

in St. Louis City, Missouri.




Pleadings in state court                                                                Exhibit A
     Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 5 of 45 PageID #: 12




        2.     Defendant AXA Equitable Life Insurance Company (hereinafter, "AXA") is a

foreign corporation organized and existing under the laws of the State of New York, with its

principal place of business or headquarters located at 1290 Avenue of the Americas, New York,

New York 10104, is registered in the State of Missouri as a foreign insurance company and is

regulated by the Missouri Department of Insurance.

       3.      Defendant Disability Management Services, Inc. (hereinafter, "DMS") is a foreign

corporation organized and existing under the laws of the State of Connecticut, with its principal

place of business or headquarters located at 1350 Main Street, 17th Floor, Springfield,

Massachusetts 01103, and is registered to do business in the State of Missouri.

       4.      Upon information and belief, Defendant John Doe is an individual residing in the

State of Missouri.

                                       Venue and Jurisdiction

       5.      Venue is proper in this Court pursuant to Missouri Revised Statute § 508.010,

insofar as the actions giving rise to Carole's cause of action occurred in St. Louis City and

Plaintiff's cause of action includes at least one count alleging a tort.

       6.      Jurisdiction is proper within this Court as the amount in controversy exceeds

$25,000.00.

       7.      AXA is registered to conduct business in the State of Missouri and has transacted

business in the State of Missouri in that AXA has sold long-term disability insurance policies in

this State and sold the long-term disability insurance policy that is the subject matter of this action

within the State of Missouri, made contracts within the State of Missouri and contracted to insure

persons, property and/or risk located within the State of Missouri.

       8.      DMS has at all relevant times herein acted as the authorized third parry

administrator, representative and agent of AXA.

                                                   2
Pleadings in state court                                                                 Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 6 of 45 PageID #: 13




       9.      John Doe was at all times relevant herein registered with the State of Missouri as

an insurance broker and sold Carole the insurance policy that is the subject matter of this action.

                                   Facts Common to all Counts

       10.     Carole purchased an insurance policy (hereinafter, the "Policy") from The

Equitable Life Assurance Society of the United States, which later changed its name to AXA

Equitable Life Insurance Company. A true and correct copy of the Policy is attached hereto and

incorporated herein by reference as Exhibit A.

       11.     DMS is a third party administrator for AXA Equitable Life Insurance Company

and is the entity that administers the Policy.

       12.     DMS, as third party administrator, handles the processing, administrative decisions

and claim decisions, and issues the benefit checks on behalf of AXA.

       13.     According the DMS's website, "DMS is a leading independent third party

administrator and consulting firm, specializing in all aspects of the development and management

of individual and group disability insurance products."

       14.     Carole filed a claim for benefits in March of 2000 for a claim commencing on

January 28, 2000, based on her diagnosis of chronic severe genetic depression with suicidal

ideations.

       15.     AXA approved Carole's above mentioned claim, found that Carole was "Totally

Disabled" pursuant to the Policy and that the claim commenced on Januaty 28, 2000, and began

reimbursing Carole pursuant to the Policy.

       16.     The Policy defines "Sickness" as the insured's sickness or disease which is first

diagnosed or treated while the Policy is in force.




                                                 3
Pleadings in state court                                                               Exhibit A
       Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 7 of 45 PageID #: 14




         17.     The Policy defines "Injury" as the insured's accidental bodily injury which occurs

while the Policy is in force.

         18.     The Policy defines "Disabled", "Disability" and "Total Disability" as the insured's

inability due to Injury or Sickness to engage in the substantial and material duties of the insured's

regular occupation, or, after such Disability has lasted continuously for 120 months past the end

of a 90 day period, as the insured's inability to engage in the substantial and material duties of any

occupation for which the insured's education, training or experience reasonably qualifies him or

her.

         19.     The Policy defines "Accident Total Disability" as a Disability caused by Injury.

         20.     The Policy defines "Sickness Total Disability" as a Disability caused by or

contributed to by Sickness, or by bodily or mental infirmity, but any Disability caused by or

contributed to by bodily or mental infirmity is not Accident Total Disability.

         21.     DMS has acknowledged that Carole has a Total Disability that is a due to a Sickness

and that Carole has been receiving Total Disability benefits since January 28, 2000.

         22.     Under the Policy, Sickness Total Disability benefits cease when the insured attains

the age of 70.

         23.     Accident Total Disability benefits continue for the life of the insured.

         24.     DMS determined that Carole was receiving Accident Total Disability benefits

because she was receiving benefits for her lifetime.

         25.     In a letter dated June 21, 2011, Carole's claim consultant from DMS, Heather Law

Bonney, represented that Carole was receiving Total Disability benefits and that benefits under the

Policy are payable for Carole's entire lifetime.




                                                   El
Pleadings in state court                                                                    Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 8 of 45 PageID #: 15




       26.     In addition to this written confirmation, Heather Law Bonney made several oral

representations that Carole was receiving lifetime Total Disability benefits, and Kathy Klimonski,

the DMS claim consultant assigned to the Policy and Carole's claim before Heather Law Bonney,

also represented on several occasions that Carole would receive Total Disability benefits for the

duration of Carole's life.

       27.     Based on these representations, Carole believed that she was entitled to lifetime

benefits under the Policy.

       28.     Contrary to this prior decision, in 2014 and in 2018, DMS retracted its

representation that Carole would receive benefits payable for her life without adequate explanation

and indicated that Carole would need to qualify for Accident Total Disability benefits in order to

receive benefits payable for her life.

       29.     Carole informed DMS that she is, in addition to being Totally Disabled due to

Sickness, Totally Disabled due to Injury because she had sustained injuries from several different

accidents.

       30.     Carole had already infornled DMS that she fell in her home in September of 2006

and was subsequently treated for multiple tendon tears in her right calf, and that Carole experiences

continuous severe pain in her lumbar sacral area, right hip, right calf and right heel after her

tendons healed.

       31.     Carole had also already informed DMS that in 2007, she had surgery subsequent to

her September 2006 fall where three rods and 13 screws were inserted into her spinal cord.

       32.     Carole had also already informed DMS that she experienced a twisting fall in July

of 2008 and was subsequently hospitalized, and that she was involved in a car accident in

November of 2008 that caused fiirther severe and debilitating pain.



                                                 5
Pleadings in state court                                                               Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 9 of 45 PageID #: 16




       33.     Carole had also already informed DMS that she has to use a walker for stabilization

and safety, sits with two heating pads on her back and right hip daily because she is unable to walk

without experiencing pain, is required to see physicians at Pain Management Services every other

month, and is prescribed multiple pain medications.

       34.     Carole had also already informed DMS that her two falls and car accident described

above resulted in serious and debilitating injuries which have caused Carole to suffer unrelenting,

severe and disabling pain.

       35.     The injuries that Carole has suffered and the resulting pain have, independently

from her diagnosis of chronic severe genetic depression with suicidal ideations that has entitled

her to receive Total Sickness Disability benefits, prevented Carole from pursuing any occupation

of which she is otherwise qualified to perform.

       36.     Carole's injuries that resulted from her two falls and car accident have caused her

to be Totally Disabled as defined by the Policy.

       37.     Carole's injuries that resulted from her two falls and car accident have caused her

to be Totally Disabled due to an Injury as defined by the Policy and would have caused her to be

Totally Disabled due to an Injury regardless of her previous diagnosis of chronic severe genetic

depression with suicidal ideations.

       38.     DMS represented to Carole that it would review any information submitted by

Carole in support of her claim for Accident Total Disability.

       39.     Based upon DMS's representations, Carole provided a letter detailing her above

described accidents and surgeries, including dates and details of the occurrence, a list of her

treating physicians and medical records.




                                                   6
Pleadings in state court                                                               Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 10 of 45 PageID #: 17




       40.     DMS reversed its prior decision that Carole was receiving lifetime disability

benefits and informed Carole tliat, in order to qualify for Accident Total Disability benefits, Carole

must recover from her Sickness Total Disability or provide evidence that reflects that Carole

suffered Accidental Injuries prior to 2000 which rendered her Totally Disabled.

       41.     DMS also informed Carole that, even if her injuries from her two falls and car

accident contribute to her Disability, the Policy states that Disability caused or contributed by

"mental infirmity" is not Accident Total Disability, and that Carole's psychiatric conditions

contribute to her ongoing Total Disability, and that, consequently, DMS will continue to

administer her claim as a Sickness Total Disability.

       42.     Nowhere in the Policy does it require that, in order to be eligible for lifetime

benefits for an Accident Total Disability, Carole must either recover from her Sickness Total

Disability and subsequently become Totally Disabled due to Injury or establish that she was

Totally Disabled due to Injury prior to her being Totally Disabled due to Sickness.

       43.     DMS is wrongfully imposing a requirement beyond the terms of the Policy.

       44.     Carole suffered accidental bodily injury as a result of her two falls and car accident

and therefore Carole suffered an Injury as defined by the Policy.

       45.     Carole's injuries from the two falls and car accident occurred independent of her

chronic severe genetic depression with suicidal ideations.

       46.     Even if Carole was not diagnosed with chronic severe genetic depression with

suicidal ideations and was not Totally Disabled due to the same, Carole would be unable to engage

in substantial and material duties of any occupation for which Carole's education, training or

experience reasonably qualifies her as a result of her injuries fiom her two falls and car accident.




                                                  7
Pleadings in state court                                                                Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 11 of 45 PageID #: 18




          47.   Carole is Totally Disabled as defined by the Policy and her Disability is caused by

her injuries from the two falls and car accident, which Total Disability is completely independent

and separate from her Sickness Total Disability.

          48.   The policy specifically contemplates that Carole may have concurrent Sickness

Total Disability and Accident Total Disability, and the only limitation imposed by the terms of the

Policy is that Carole may receive only a single monthly amount for each month of Disability when

caused or contributed to by both Injury and Sicicness, more than one Sickness or more than one

Injury.

          49.   Carole's Total Disability is caused by her injuries resulting from her two falls and

car accident and independently by her chronic severe genetic depression with suicidal ideations.

          50.   Carole's injuries resulting from her two falls and car accident were not caused by

or contributed to by her chronic severe genetic depression with suicidal ideations.

          51:   DMS informed Carole that she will not receive Total Disability benefits after she

attains the age of 70.

          52.   Carole provided notice to DMS of her injuries subsequent to their occurrences in a

timely manner and immediately after DMS requested the same.

          53.   Because DMS had already represented to Carole that she was Totally Disabled and

would receive Total Disability benefits for her life, she did not file a formal claim for her injuries

resulting from her two falls and car accident, and DMS did not tell Carole to submit a claim for

any of her injuries.

          54.   The Policy was in effect when Carole's claims arose.

          55.   Carole has paid all premiums and otherwise followed all of the requirements of the

Policy.




Pleadings in state court                                                                Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 12 of 45 PageID #: 19




         56.    The life expectancy for a Caucasian female such as Carole is approximately 81.2

years.

         57.    Based on her estimated life expectancy, Carole should receive disability benefits

for approximately another 10.2 years, in an amount of approximately Three Hundred Twenty Six

Thousand Three Hundred and Eighteen Dollars and Forry Cents ($326,318.40).

         58.    AXA and DMS are aware that Carole has chronic severe genetic depression with

suicidal ideations and are aware that Carole's condition makes her constantly think about

committing suicide.

         59.    Despite their awareness of Carole's condition, AXA and DMS still represented that

Carole was receiving lifetime disability benefits and retracted such representation.

         60.    AXA and DMS completely and without justification disregarded Carole and her

interests and denied her claim in order to save money.

                           COUNT I — DECLARATORY JODGMENT
                                      (AXA and DMS)

         61.    Plaintiff hereby restates and incorporates by reference all of the foregoing

allegations and facts as if fully set forth herein.

         62.    On or about August 27, 1987, for and in consideration of the payment of a stated

premium, AXA entered into an agreement with Carole, which is the Policy, to insure against loss

resulting from injury or sickness.

         63.    Carole has in all respects complied with the terms and conditions of the Policy.

         64.    On January 28, 2000, Carole began receiving benefits under the policy for Total

Disability.

         65.    From 2006 through 2008, Carole experienced two falls and a car accident, which

resulted in bodily injury to Carole.


                                                      II

Pleadings in state court                                                               Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 13 of 45 PageID #: 20




        66.     Carole notified AXA and DMS of her injuries.

        67.     Although initially DMS represented to Carole that she did not need to file a new

claiin for her injuries that resulted from her two falls and car accident and that she would receive

benefits for her lifetime, DMS later changed its position without notice or explanation.

        68.     AXA and DMS have now denied coverage and otherwise failed and refused to

cover Carole's claims.

        69.     Carole is entitled to lifetime benefits under the Policy because she is Totally

Disabled due to her injuries.

        70.     AXA and DMS breached the Policy when they first represented that Carole was

receiving lifetime benefits under the Policy and then later changed its decision and determination

of lifetime benefits.

        71.     Further, AXA and DMS breached the Policy by not reviewing Carole's claim

related to her injuries despite the representations made to Carole that they would review her claim.

        72.     A justiciable controversy subject to specific relief by way of a decree exists in that

the Court can determine that Carole is Totally Disabled as a result of injury under the Policy and

therefore is entitled to lifetime benefits.

        73.     Pursuant to the Policy, Carole has a legally protectable interest at stake in that

Carole has been denied coverage for a loss covered under the Policy.

        74.     There is a question ripe for judicial resolution in that the dispute between Carole

and AXA and DMS is developed sufficiently to allow the Court to make an accurate determination

of the facts at issue to resolve this conflict by declaring that Carole's injuries have rendered her

Totally Disabled due to injury.

        75.     There is no adequate remedy at law available.



                                                  10
Pleadings in state court                                                                Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 14 of 45 PageID #: 21




        WHEREFORE, Plaintiff Leslie Carole Burkemper requests that this Court enter judgment

in her favor and against Defendants AXA and DMS; declare that Carole's injuries have rendered

her Totally Disabled and that she is entitled to Accident Total Disability benefits under the policy

and/or that she is entitled to disability benefits for the duration of her life; or alternatively award

Carole the present value of disability benefits over a period of her remaining life expectancy; award

Carole her costs and attorneys' fees; and for such other and further relief as the Court deems just

and proper.

                             COUNT II — BItEACH OF CONTRACT
                                      (AXA and DMS)

        76.     Plaintiff hereby restates and incorporates by reference all of the foregoing

allegations and facts as if fully set forth herein.

        77.     Plaintiff is the insured under the Policy.

        78.     Defendant AXA issued the Policy and delivered the Policy to Plaintiff.

        79.     Plaintiff paid all premiums pursuant to the Policy and f-ulfilled all other obligations

pursuant to the Policy.

        80.     Plaintiff has suffered losses due to her injuries resulting from her two falls and car

accident.

        81.     Plaintiff's injuries resulting from her two falls and car accident are covered losses

under the Policy and qualify as "Injuries" as defined by the Policy.

        82.     Plaintiff is "Totally Disabled" due to an "Injury" within the meaning of the Policy.

        83.     Plaintiff provided notice and proof of her claim pursuant to the Policy.

        84.     AXA and DMS breached the Policy by representing to Carole that she would

receive disability benefits for her lifetime and later reversing its decision regarding lifetime

benefits.


                                                      11
Pleadings in state court                                                                 Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 15 of 45 PageID #: 22




        85.     AXA and DMS anticipatorily breached the Policy by representing that they will

cease paying benefits to Carole iuider the Policy when she attains the age of 70.

        86.     AXA and DMS further breached the Policy by failing to recategorize Plaintiff's

total disability benefits under the policy as "Accident Total Disability" benefits.

        87.     AXA drafted the Policy and therefore its terms should be construed against AXA.

        88.     Carole has suffered damages and will continue to suffer damages due to AXA and

DMS's conduct.

        WHEREFORE, Plaintiff Leslie Carole Burkemper requests that this Court enter judgment

in her favor and against Defendants AXA and DMS; award Carole disability benefits for the

duration of her life; or alternatively award Carole the present value of disability benefits over a

period of her remaining life expectancy; award Carole her costs and attorneys' fees; and for such

other and further relief as the Court deems just and proper.

                                    C®UNT III — NEGLIGENCE
                                        (AXA and DMS)

        89.     Plaintiff hereby restates and incoiporates by reference all of the foregoing

allegations and facts as if fully set forth herein.

        90.     AXA and DMS had a duty to administer the Policy in Carole's best interest and

provide Carole with accurate information and proper instruction in order to receive benefits under

the Policy.

        91.     AXA and DMS represented to Carole that she would receive disability benefits for

her entire lifetime.

        92.     AXA and DMS later retracted its decision that Carole would receive disability

benefits for her entire lifetime.




                                                      12
Pleadings in state court                                                              Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 16 of 45 PageID #: 23




        93.     AXA and DMS were negligent because they breached their duties owed to Carole

by failing to provide accurate information or proper instructions to Carole regarding the Policy.

        94.     AXA and DMS were further negligent by making the above representation to

Carole and later reversing its decision.

        95.     AXA and DMS were further negligent by failing to properly analyze Carole's

disability benefits under the Policy.

        96.     AXA and DMS were further negligent by failing to instruct Carole to file a formal

claim for her injuries resulting from her two falls and car accident.

        97.     AXA and DMS were further negligent by failing to review Carole's claim for her

injuries resulting from her two falls and car accident.

        98.     Carole was directly and proximately injured by AXA and DMS's breaches.

        99.     Carole has suffered damages in an amount in excess of Twenty Five Thousand

Dollars ($25,000).

        WHEREFORE, Plaintiff Leslie Carole Burlcemper requests that this Court enter judgment

in her favor and against Defendants AXA and DMS; award Carole disability benefits for the

duration of her life; or alternatively award Carole the present value of disability benefits over a

period of her remaining life expectancy; award Carole her costs and attorneys' fees; and for such

other and further relief as the Court deems just and proper.

                                   COUNT IV — NEGLIGENCE
                                         (John Doe)

        100.    Plaintiff hereby restates and incorporates by reference all of the foregoing

allegations and facts as if fully set forth herein.

        101.    John Doe was at all times relevant herein an insurance broker.

        102.    John Doe,' as an insurance broker, sold the Policy to Carole.


                                                      13
Pleadings in state court                                                              Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 17 of 45 PageID #: 24




        103.    John Doe owed a duty to Carole to act with reasonable care, skill and diligence in

procuring the insurance requested by Carole.

        104.    John Doe was negligent because he breached his duty owed to Carole by failing to

procure the insurance requested by Carole.

        105.    John Doe was further negligent by procuring insurance that would not provide the

coverage Carole requested.

        106.    John Doe was further negligent be failing to inform Carole that the delivered Policy

was not the policy that Carole requested.

        107.    Because of John Doe's negligence, Carole was unable to make a knowledgeable

decision whether to accept the Policy or pursue other insurance.

        108.    Carole was directly and proximately injured by John Doe's breaches.

        109.    Carole has suffered damages in an amount in excess of Twenty Five Thousand

Dollars ($25,000).

        WHERBFORE, Plaintiff Leslie Carole Burkemper requests that this Court enter judgment

in her favor and against Defendant John Doe; award Carole disability benefits for the duration of

her life; or alternatively award Carole the present value of disability benefits over a period of her

remaining life expectancy; award Carole her costs and attorneys' fees; and for such other and

further relief as the Court deems just and proper.

                         COUNT V— VEXATIOUS REFUSAL TO PAY
                                      (AXA)

        110.    Plaintiff hereby restates and incorporates by reference all of the foregoing

allegations and facts as if fully set forth herein.

        111.    AXA issued the Policy to Carole.




                                                      14
Pleadings in state court                                                               Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 18 of 45 PageID #: 25




       112.    Carole has suffered Injuries as defined by the Policy which, on their own and

independent of any other cause, have caused Carole to be Totally Disabled due to Injury per the

terms of the Policy.

       113.    Carole is unable due to the severe and debilitating pain caused by her injuries

resulting from her two falls and car accident to engage in the substantial and material duties of her

regular occupation.

       114.    Carole's inability to engage in the substantial and material duties of her regular

occupation due to her injuries was not caused by her chronic severe genetic depression with

suicidal ideations.

       115.    Carole's inability to engage in the substantial and material duties of her regular

occupation due to her injuries was not contributed to by her chronic severe genetic depression with

suicidal ideations.

       116.    Carole informed AXA's third-party administrator, DMS, of her injuries.

       117.    Upon information and belief, DMS did not tell Carole to submit a claim because

she was already receiving Total Disability benefits and, at this time, DMS had represented to

Carole that the Total Disability benefits she was receiving would continue for her life.

       118.    After AXA and DMS wrongfully retracted its determination that Carole was

receiving lifetime benefits, Carole submitted the appropriate documentation to DMS regarding her

injuries from her two falls and car accident.

       119.    AXA wrongfully denied Carole's claim for Accident Total Disability benefits.

       120.    AXA and DMS's determination that Carole would receive Total Disability benefits

for her entire lifetiine was correct because Carole was Totally Disabled due to an Injury per the

terms of the Policy.



                                                 15
Pleadings in state court                                                               Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 19 of 45 PageID #: 26




         121.   AXA and DMS were aware of Carole's injuries that rendered her Totally Disabled

due to an Injury per the terms of the Policy.

         122.   AXA and DMS refused to properly review Carole's supporting documentation for

her injuries.

         123.   AXA and DMS would benefit in an amount of approxiinately Three Hundred

Twenty Six Thousand Three Hundred and Eighteen Dollars and Forty Cents ($326,318.40) if they

do not have to continue paying disability benefits to Carole.

         124.   AXA and DMS's conduct as described herein has exacerbated Carole's mental

health condition and caused tremendous anxiety and stress to Carole.

         125.   AXA and DMS were aware of Carole's chronic severe genetic depression with

suicidal ideations and are aware of Carole's anxiety and stress resulting from the denial of her

claim.

         126.   AXA and DMS are aware that Carole's condition makes her think about

committing suicide and, upon information and belief, AXA and DMS are aware that the anxiety

and stress from losing her disability benefits worsens Carole's condition.

         127.   Because Caucasian females tend to live longer, AXA and DMS have an incentive

for denying Carole's claim for disability benefits.

         128.   AXA and DMS also have an incentive to deny Carole's claim because, if she

commits suicide, then AXA and DMS will not have to continue paying her under the Policy.

         129.   AXA's refusal to pay the loss is willful and without reasonable cause or excuse.

         130.   Carole is entitled to damages for breach of the Policy, and penalties and fees are

warranted due to AXA's vexatious and recalcitrant claim handling, as established in V.A.M.S. §

375.420.



                                                 16
Pleadings in state court                                                              Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 20 of 45 PageID #: 27




       131. Based on the foregoing, Carole is entitled to recover additional damages from AXA

in the amount of twenty percent (20%) of the first One Thousand, Five Hundred Dollars ($1,500)

and ten percent (10%) of the remaining amount due and owing, plus reasonable costs and

attorney's fees.

       WHEREFORE, Plaintiff Leslie Carole Burkemper requests that this Court enter judgment

in her favor and against Defendants AXA and DMS; award Carole disability benefits for the

duration of her life; or alternatively award Carole the present value of disability benefits over a

period of her remaining life expectancy; award Carole her costs and attorneys' fees; and for such

other and further relief as the Court deems just and proper.


                                          Respectfully submitted,

                                          FRANKEL, RUBIN, KLEIN,
                                          SIEGEL, PAYNE & PUDLOWSKI, P.C.


                                    By: /s/Mary E. Parato
                                         MICHAEL J. PAYNE, #51967
                                         MARY E. PARATO, #71118
                                          mpayne@franlcelrubin.com
                                          mparato@frankelrabin.com
                                          Attorneys for Plaintiff
                                          231 South Bemiston Avenue, Suite 1111
                                          Clayton, Missouri 63105
                                          Telephone: (314) 725-8000
                                          Facsimile: (314) 726-5837




                                                17
Pleadings in state court                                                              Exhibit A
         Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 21 of 45 PageID #: 28
                                                                                                1922-CC11491
  PaEICY NU1Vf&E+
                ►~R                87 712 546


  THE INSYIRED                     MRS LE
                                       S IL
                                          E C BURKEMPER
                                                               OUT OF                           FO       R E  C


                                   AvG 27, 1987                                                       DLSABILI7'Y
  EFFECTIVE DAI'E

  IVf0111THEY INCOME               $ 2,6 s&. o o                                                            I11TCC1ME
                                                       AV%O         *'

                                                       q                       _.   i


         I'.̀HE EQUITABLE 1:IFE ASSURANCE SdCIET'Y DF I'.i~E
                  UNITED STATES, New York,New York
We will pay benefits that this policy provides for loss that results from injury or sicicness. Injury and sickness are
defined on page 5. This agreement is subject to the exceptions and other provisions of this policy.

               NON-CAN+CELI.,ABLE AND GUARANTEEU R.ENE'WABLE TO AGE 65
This poliey caiinot be cancelled by us before your 65th birthday. Jf you pay the premium in accordance with policy
provisions, it will continue in force until the first policy anniversary on or after your 65th birthday. Before theti and
wftile the policy is in force, we cannot increase the premium.

                           Nl3TICE ClF lU DAY RIGHT Tfl EXANIINE PGLICY
Within 10 days after you receive this policy, you may return it to us or to the agent through whom you bought it
and request that it. be cancelled. That request and return will void the policy from the beginning. We will then
refund any premium paid.
                           The provisions on the fo(lowing pages are a part of this contract.
                                             This is a participating policy.




5enior Vice. President, Secretary and                              Presitlent and Chief Executive Officer
Associate General Counsei



DI 127
     Pleadings in state court                                                                         Exhibit A
       Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 22 of 45 PageID #: 29
                                                                                                            ®




                                                           OUT OF F01106
              We thank you for buying your new policy from The Equitable. Please take a
                few minutes to read it. After readi.ng it, if you have any questions, please
              contact us or your, agent. We axe ready to assist you in all insurance matters.




                               TABLE OF CONTENTS

                                                                                  Page
                    Renewal                                                          l
                    Ten-day Right to Examine Policy                                  I
                    Definitions                                                      5
                    Benefit Provisions                                               6
                    Concurrent and Recurrent Disabilities                            6
                    Premium Walved or Refuntted                                      6
                    Pre-Existing Conditions Exclusion                                7
                    Exceptions                                                       7
                    Renewal Eeyond Age 65                                            7
                    Genera] Provisions                                               8
                    Grace Period                                                     8
                    Reinstatem en t                                                  8




                                      I.MPORTANT NOTICE
             This poliCy is a legal contraet between you and The Equitable Life Assurance
             Society of the United States. PY.EASE READ YOUR POLICY CAREFULLY.




DI 127Pleadings   in state court                  Page 2                                        Exhibit A
    Exhibit A                                                     Pleadings in state court
LG60 0-90-810Z     eo-go-e-rog       *cKskI            zf)'Wi     99710E
                              STOZ    , 7,    :Xvx:   ~t.sx JO. a;Lv.a:
                                                                                            atirit
       sioz z xv.H. ao sv                                       15
                                                                 , VCT
                                                                    '' HoilLvavrEoza si'Hl A1.09
     tkIIN01i Zt IL'dg" MM 886T 'LZ''DaV- ~i19 LVOW -3                                Imanoasuris
                                 Y.Dirloa     go X*dgA.zq*za      %~ ao Ko -.!ind
  99 EIDY ol                Ls. - OTT "E               Y..IXIIIBVsla %viol uoa KROOKI x7HIROPT
                                     S9 gli-i ol          .q 2io 09 "Mov
                                                       voixv            , IV ONIDRMqKoo
                                    0L .;%vV
                                           .. ol             09 -avy :~ioaxg vmioxmmoo
                                                           zmlrllqvsla riv.101 ssamois noa
                                       . .VE.
                       =w=a.: ao, RKTI:kA                  immaisid-rmiom ix3lan5v aoa
                                in o                           sxvci o6 cox.Asa Rom-041man.a..
                   9   LE                                                        xxillRvsia aV
                                                                                             .IQI.
149mmil.. xoiloa   91kg                                         00, 999 1   Z$
                   sris
    MA1109,499     L86T J LZ f)nV                     *dRdNRM*AQ9 0 aIrISMI
        Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 23 of 45 PageID #: 30
          Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 24 of 45 PageID #: 31



.ENDORSEMENT                                                         0 Lj-r-         O     ~
                                                                                                  F
                                                                                                   ~ .
Endorsed on tliis Policy as of its Date of Issue..                                                                 ~



NOTICE 'CONCERNING COVERAGE LIMITATIONS AND EXCLUSIONS UNDER
   THE--IlIFE AND HEAI,TH INSURANCE GUARAP+TTY ASSOCIATION ACT


Residents of this state who purchase life insurance, annuities or health insurance shoulci k.now tha# ttie insurance
companies licensed in this state to write these types of insurance are members of the Missouri L'afe and Health
Insurance Guaranty Association. The purpose of this association is to assure. that policyholders will be protected,
within limits, in the unlikely event that a member insurer becomes financially unable to meet its obligations, If this
should happen, the guaranty association will assess its other men-iber insurance companies for the money to pay the
claims of insured persons who live in this state and, in some cases, to keep coverage in force. The valuable extra
protection provided by these: insurers through the guaranty association is not unlimited, however. And, as noted
below, this protection is not a substitute for consumers' care in selecting companies that are well-managed and
financially stable.
Thc Missouri Life and .klea.lth Insuranee Guaranty Assoaiation may not provide coverage for this poliGy. if coverage
is provided, it may be subject to substantial limitations or exclusions, and require continued residency in Missouri.
You should not rely on coverage by the Missouri Life and Health Insurance Guai'anty Association in selecting an
insurance company or in selecting an insurance policy. Coverage is NOT provided for your policy or any portion of
it that is not guaranteed by t.he insurer or for whiah you have assumed the risk, such as a variable contract sold by
prospectus. I.nsurance companies or their agents are required by law to give or send you this notice. Howe.ver,
insurance companies and their agents are prohibited by law from using the existence of the gua.ranty association to
induce you to purchase any kind of insurance policy. YOU MAY CONTACT -EITHER TI3E ASSOC[ATION OR
THE MISSOURI bEl'ARTMENT OC INSURANCE AT THE 6'OLLOWING ADDRE5SI✓S- SAOULD YOU HAVE
ANY QUESTIONS REGARDING THIS NOTICE.

                            The Missouri Life and Health Insuraimee Guarmtty Association
                                                     520 Dix Road, Suite. D
                                             Jefferson City, Missflurf 6$109
                                           Missouri Department of IrEsurance
                                                      Post O.Ffice Box 690
                                           Jefferson C#ty, Missouri 65102-0690

The state law that provides for thls safety-net coverage is called the Missouri Life and Health Insurance Guaranty
Association Act. On the back of this page is a brief summary of this law's coverages, exciusions and limits, This
summary does not. cover all provisiona of the law; nor does it in any way change anyone's rights or obligations under
the act or the rights or flbligations of the guarstnty association.

     THE EQUITABLE LIFE. ASSURANCE SOCIETY OF TIiE 'UNITED STATES



Pauline Sherman                                                      Christopher M. Condron
Senior Vice President, Secretary and                                 President antl Chief Executive Officer
Assoeiate General Counsel
                                            (please turn to back of page)
MO - 1 (93)
     Pleadings in state court                                                                          Exhibit A
           Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 25 of 45 PageID #: 32



                                                        OUT OF FO-RCE
Generally, persons will be covered if they live in this state, and hold a life or health insurance contracl or annuity,
or a certificate under a group policy or contract. However, not a11 individuals with a right to recover under life or
health insurance policies or annuities are protected by the Act.
A person is not protected when -

1, The person is eligible for protection under the laws of another state;

2. The person purchased the insurance from a company that was not authorized to do business in this state;

3. The policy is issued by an organization which is not a member insurer. of the association; or

4. the person does not iive in this state, except under limited circumstances.
Additionalty, the Association may not provide coverage for the entire amount a person expects to receive frorn the
policy, The Association does not provide coverage fo.r any portion of the policy where.the person has assumed the
risk, for any policy of reinsurance (unless an assurnpti.on certificate was issued), for interest rates that exceed a
specified average rate, for ernployers' ptans that are self-funded, for parts of p[ans that provide dividends or credits
in connection with the administration of policy, or for unallocated annuity contracts (which are generally issued to
pension plan trustees).
The Act also limits the amount the Association is obligated to pay persom on various policies. The Associaton does
not pay more than the amount of the contractua] obligationt of the insurance company. The Association doe.s not
have to pay more than three hundred thousand dollars ($300,000) in death benefits for any one life regardless of the
number of policies that insure that life. The Assooiation does not have to pay amounts over one hundred thousand
dollars ($100,000) in cash surrender or withdrawal benefits on one life regardless of the nurnber of policies insuring
that individual. For health insurance benefits, the Association is not obligated to pay over one hundred thousand
dollars (100,000) including net cash surrender and withdrawal benefits. On an annuity contraet, the Association is
not liable for over one hundred thousand dollars ($100,000) in present value. Finally, the Association is never
obligated to pay more than a total of three hundred thousand dollars ($300,000) for any one insured for aoy
combination of insurance benefits.




MO - 1Pleadings
       (93)            in state court                                                                  Exhibit A
    Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 26 of 45 PageID #: 33




         TIHE EQUITABLE LTFE ASSURANCE SO►CIET~.' DF THE UNITED STATES

                                                         O     UT O FO           F              R-CE




Endorsed on tfiis policy on irs date oJ` issue:


A} Tf Page 7A is part of this policy, this rider changes item (2) of the policy's Exceptions provision
   to:

     (2) suicide pr attempted suicide while sdne; intentionally self-inflicted injury;

B) I.f rider DI 86-73 is part of this policy, this rider changes item 5 of the Exceptions provision of
   that rider to;

      5, baCterial infection other than that stemtping from an accidental bodily injury;




Senior Vice President, Secretary and                               President and Chief Executive Officer
Associate General Counsel




Di 86-32
Pleadings in state court                                                                       Exhibit A
            Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 27 of 45 PageID #: 34




In this policy:
                                                         Defini~io.n        O ~„~ ~ O/Z                      pot3
                                                                                                                 .
                                                                                                                               C~
YOU, YOUR, and YDURSELF mean the insured.
WE, OUR, and Us mean The Equitable Life Assurance Society of the United 5tates.
~11IaTJI~'f~fri[leans you4 ~~ldental bodrl}+ ~stju~Y_,u~luch-ocauts;:y~~~c_C}its polfey~s,xti:-fp~e~~
                                                                                        IL—thls'po~rcy`:isrm~lFaz~
t~I~I~NCSS nic.~l~s }our,aioi€ness or di~easC whi~h zs ~irst diag~xu~:~[ ~t t? e~~ed ~kiYle
LOSS :means disabled, except when stated as loss of life, loss of limb, or other similar expression.
DISABLED or I}ISABILITY means Total IDisability,
YOUR REGULAR OCCUPATION means the occupation (or oecupations, if more than one) in whieh you are
regularly engaged for gain or profit at the time you become disabled.
'2~TAr> D1r;;AB~YTY mCans yòvlr~~n~,b~#'iity d:ve_to, inlury_ar sie~~ie~s tu c~ ~g~, tn th~ :g,~"bslaii~al anc~_ma~erlaL du#xes`
 ut                   pm,iuu~:o But after such disabiFity has lasted continuously for 120 months past the end of the
 Elimination Period, it will then mean your inability to engage in the substantial and material duties of any
 occupation for wh'tch your education, training, or experience reasonably qualifies you. It will not ba considered to
 exist for any time you are not under the regular care and attendance of a doctor.
I'RESUMPTIVE TOTAL DISA$1LITY means the entire and irrecoverable 1oss, occurring while this policy is in
force, of: (1) sight; or (2) the use of both hands; or (3) the. use of both feet; or (4) the use of one hand and one
foot; or (5) speech; or (6) hearing. It will be presurned to be disability even if you engage in any occupation,
in the case of sueh a loss, you don't have to be under the regular care and attendance of a doctor. ;rVe will waive the
elimination period.
   .                           ..                       .       An]u_-

~Sx~~-S~'~'~`l~AZSI~I~A1<iILiT,Y~neans dieabilif.y,~catlsec~:s,d~con~rihat~d"fc~.~.,by.~siic~.nes~;or b,~r: Y E }~"~;i'tflloyxing=~


~(~); bp.fiil~ ~~: nr~~~t~l'arifi'ranxfg~
(g)                                     at~>h~~stemm~~fr~in
(~) ~ncyf isx G+amplzatlori; di preg=ey;
~(5~_ r~edtCal or- sur~cal-tiea znen~ 9f ~iy           thro~gh {~~)-a6o4s or r~f ~ny siekn~~s nr dis~as~


ELIMINATION PERI43D means the number of days at the beginning of a period of continuous disability for which
benefits are not payable. Successive period of disability may be used to satisfy the Elimination Period, subject to the
criteria set forth under"Reeurrent Disability" on page 6.
MOrITFILY INCOME refcrs to the amonnt of that income shown on page 3,
MAXIMUM BENEFIT I'ERIOD refers to the length of time shown for that period on page 3.
EFIFECTIVE DATE refers to the effective date shown on page 3.
 AGE means the first policy anniversary on or after the birthday on which you attain the specified year of age.
DOCTOR means a legally qualified physician other than yourself.




DI 127                                                          Page 5                                                          AAA

       Pleadings in state court                                                                                  Exhibit A
                Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 28 of 45 PageID #: 35




                                               "`"f"POU'T OF FORCE
TOTAL DISABILITY INCOME.

;ithc ELtrtun46      d'.; If           tion of such pez-iod is less than i full_ month, we wil] pay, 1/30 of
 Income far each day of it.


~--;--                                    --
 C(31vCUR~EN1' ~~S~LITI)(+~5 '~Ye w,r1i1 pay:artlyl~ single~lVltir~tlily ~ncame atriount f~t cach mo~tli oi dzs{               y_~
..avhen c~u~ed oI cc?ntr~bu~~c~ to--
                                   bY F ~~) bqt~ irilury att~ sici~~u~s~~, (~}.i~~ic th~nuon~ ~n}tuy; c~r {~}.>rnalre t~idn ah.03
F
$1~ Ff.fC~i3~
RECURRENT DISAB[LITIFS. Successive periods of total disability or residual disability (if residual disability.
coverage. is provided in this policy) will be considered one continuous period if: (1) they occur while this poliey is in
force; and (2) they result from the same or rolated causes; and (3) such periods were not separated by 6 months or
more.
Otherwise, they wiil be considered separate periods of disability.
REfTABILYTATION. If while disabled you take part in physical or occupational rehabiiitative training designed to
enable you to return to work in you regular occupation, we will pay for it if we approve it. FFor a continuous period
of disability, we will pay the actual charges for the training up to a maximum of six times the Monthly Income
shown on page 3. Taking part in such training will not in itself be deemed recovery from disability. For your
proteetion you should notify us in advance of any proposed training.
BENIEFITS BEYOND AGE 65. We will pay Monthly Income for a iimited time beyond age 65 if: (1) benefits for
tatal disability or residual disability (if residual disability Coverage is provided in this policy) would otherwise stop at
age 65; (2) the disability continue.s past age 65; and (3) less than 12 months of payments have been made for that
disability. We will continue the payments until the earlier of; (1) the end of the disability; or (2) 12 months of
payments have been made for that disability.
TItANSITION BENEF{IT, If you die while disabled and receiving a monthly benefit for Total or Residual Disability
and are survived by your spouse, we wiIl pay this polioy's Monthly IIncome (including Cost of Living Adjustmettt if
applicable) for a limited time to that spouse. If there is no surviving spouse, we will make such payment, equally
divided, to all surviving dependent children for a limited time. The disability must havb existed for at ieast 12
cunsecutive months or to the end of the Etimination Period, if longer, Such payments will end on the eariiest of the
following events: (1) when 6 monthly payments have been made; or (2) the Ma7rimum Benefit Period ends; or (3)
the death of all who are eligible to receive payment under this provision.
PREMXUM REFUND AT DEATA. If you die while this policy is in force, we will refund any unearned portion of
the premium paid. At our option, we wi11 pay it to: ~1) your spouse; or (2) your estate; or (3) any person who may
be entitled to it.
 Any payment made by us in good faith will discharge us to the extent of such payment.
WAIVER O£ PItEMIUM, if your disability starts while this policy is in force and continues for 90 days, we will
refund any premiums which were due and paid during that period. Successive periods of disability may be used to
satisfy this 90 day period, subject to the criteria set forth under "Recurrent Disabilities" on this page. We will then
waive all premiums ro+hich come due while the disability continues_ The premium to be waived will be based upon
the mode of payment in effect when the disability began. If disabiiity ends before age 65, you can resume premium
payment on the next due date after the end of your disability. 'The payment will be at the rate in effect at the start
of you disability.
TItANSPLANT, If you become disabded as a result of a transplant of a part of your body to that of someone e1se, it
will be considered to be Sickness Total Disability, The Monthly Income will be payabie accordingly.




 DI 127                                                      Page 6                                                        AAA

          Pleadings in state court                                                                             Exhibit A
          Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 29 of 45 PageID #: 36


                                     BEIrIEFIT P~t4yIS.ION (
                                                                  ~
                                                                    i:~     )
                                                                                      F F05P
MTLITARY SERVICE. If you go into the service for no rnore tlian wo tt~©nt 's: in a ow•, for tra~ning. puj~,
                                                                                                                      E
your coverage will go an for that time if you pay the premiums as they fall due. If you enter the serviee on a full
time basis, your coverage will go on for up to the first five years of such service if you pay the premiums as they fall
due. However, benefits will not be payable for a disability which results from or is contributed to by dutLes
preformed in such service. lf your serviee goes on for more than five years your coverage will be suspended as of
the end of the fifth year. You may suspend it sooner if you wish to do so by: (1) with9n 31 days after joining the
service asking us in writing to suspend your polLcy as of the date you entered the service; or (2) after 31 days of
service asking us in writing to suspend your policy as of the date of your request.
The policy will not be in force while it is itj suspension. We wiil refund any premium you paid for coverage during
the period of suspension. When you leave the service you may reinstate your policy without evidence of insurability
if you; (1) rnake written request to us within 60 days after leaving the service; and (2) pay the pro rata prenuum
f.rom the end of suspension to the next prennium due date.
The premium will be at the same rates as would have been payable if the policy had not been suspended. We will
not cover any loss froui injury which occurred or sickness that was first diagnased or treat.ed while the policy was
suspended.
                             Pre-Existing Conditivns L~xetusion
This policy does not cover any loss whLch is caused or contributed to by a pre-existing condition. This is subject to
the second paragraph of Incontestability on page 8. A pre-existing condition is an injury that occurred or a sickness
that wfls diagnosed or treated within the two years before the effective date of this policy.
A condition that is disclosed on the application for this policy and which is not excluded from coverage by name or
specific description is ;not a pre-existing condition. It wLll be covered as of the effective date of this policy,

                                                  ExCeptions
This policy does ziot cover any Ioss which is caused or co-ntributed to by any of tlze foilowing;
(1) a pre-existing condition, as defined above;
(2) declared or undeclared war. War Lnciudes armed aggression resisted by the military forces of any country,
    c:ombination of countries or international organization,

                                       Reaewal Beyond Age 65
You may continue this poliey past age 65. However, the following conditions apply:
(1) You must be working fuil time for gain or profit at your regular occupation at age 65.
(2~ We may ask for proof that you are working full tirne while the policy continues in force past age 65. This policy
    will termi-nate on the date you cease to be so employed fu11 tinxe (except by reason of clisability), However,
    coverage will continue to the end of any period for which we have accepted a premium.
(3) Optional benefits included in this policy are not renewable at or after age 65.
(4) The maximutn benefit period for disability beginning at or after age 65 is 24 months.
(5) The Transition Benefit on page 6 will not be renewed at or after age 65.
(6) The premiutns due at or after age 65 will be based on our rates then in effect for your attained age. We can
    change the rates at any time. No change will be rnaade unless it applies to all policies of the slme class.
(7) We will not waive or refund premiums if you become disabled at or after age 65.




DI 127                                                   Page 7
     Pleadings in state court                                                                        Exhibit A
          Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 30 of 45 PageID #: 37



                                           General Prov      -
                                                       i-GUT                          ~F FOR,,e
CONSIDERATIUN AND I'AYMENT O>i PREMIUMS. We provide this insurance in exchange for payment o>! t e
required premium and the application for this policy. A copy of the applieation is attached to and becomes pstrt of
this policy on the date of issue.
Premiums are payable on their due date. They are payable at our Home Office or any of our premium collection
offices. Premiums are due for the Premium Period shown on page 3 or until your death if it comes first. The
Premium Period starts on the Effective Date. You may ask us in writing to change the frequency of premium
payment. If we approve the change, the premium will be at the rate set by us for this policy. Approval of such a
change will be subject to our minirnum premium rules then in effect. If the request applies to the first premium, the
request must be rnade at the time that premium is paid, If you fail to pay a premium by its due date the policy will
terminate as of that date, e,xcept as set fo.r.th in Grace Period on this page.
If we accept a premiu.tn for a period of coverage starting on or after your age 65, coverage will continue until the
end of the period for which the premium was accepted, except as set forth in Misstatement of Age on Page 4.
ENTIRE CONTRACT: CHANGES. This policy, with the application and attached papers, is the entire contraet. No
change in this policy will be effective until approved by our president or one of our v'tce presidents. This approval
must be noted on or attached to this policy. No Agent may change this policy or waive any of its provisions. No
Agent has the authority to accept on our behalf any premium other than the first.
INCONTESTABILITY. After this policy has been in force during your lifetime for two years from its Effective :Date
we cannot contest it for misstatements in the application. We eannot contest any policy change that requires
evidence of insurability, ar any reinstatement of this policy, after the change or reinstatemeut has been in effect for
two years during your lifetime. The twd ycars will not include any period during which you are totally, partially, or
residually disabled.
No claim for loss incurred or disability that starts after two years from the Effective Dat.e will be reduced or denied
on the grounds that a sickness or physical condition existed prior to the Effective .Date. This will not apply Xf such
sickness or condition was exeluded from coverage Uy name or specific descriptiorn on the date of loss.
POLICY CHANGES. You may change this policy to another plan of disability income insurance; however, we must
consent to the change.
ASSIGNMENTS. You may assign this policy. We wiil not be bound by any assignment you make, nor will it be
deenzed to be in fai-ce, as to us, until it has been filed in writing at our Ilome Office. We asaume no responsibility
for the validity of an assignment.
GRACE PERIOD. This policy has a 37 day grace period. This means that if a premium after the first one is not paid
hy the date it is due, it may be paid during the 31 days that follow. During the grace period the poliey will stay in
force.
REINSTATEMENT. If any premium after the first one is not paid before the grace period ends, then this poiicy will
lapse. Later acceptance of premium by us without requiring an application for reinstatement will reinstate this
policy.
If we require an appiication, we will give a conditional receipt for the premium tendered. If the applicatiorx is
approved, the policy will be reinstated. Lacking such approval, the policy will be .reinstated on the 45th day after the
date of the conditional receipt unless we have previously written you of its disapproval.
The reinstated policy will not cover any loss that results from injury sustained or sickness diagnosed or treated
before the date of reinstatement. In all other respects your and our rights wi11 remain the same, subject to any
provisions noted on or attaehed to the reinstated policy.
NOTICE OF CLAIM. Written notice of claim must be given wit.hin 30 days after a covered loss starts or as soon as
reasonably possible, This notice can be given to us at our Home Office or to one of our Agents, Notice shouid
include your name and policy nurnber.




DI 127                                                  Page 8

      Pleadings in state court                                                                        Exhibit A
          Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 31 of 45 PageID #: 38


                                     GENERAL PROVxMI'+1.                   t       ':-
CLAIM FORMS. When we receive your tiotice of claim, we wi en :.ou Fort>~+~                 t tng       ~ 0 1"    t
                                                                                                           ~     -
forms are not~iven to you within ~15 da     y,ys ou can   meet  the~roof   of loss re
                                                                                    ~ uirements-.~i
                                                                                                  yl;      ~s ii
staternent of the nature and extent of your loss within the time limit stated in Proof of Loss on this page.
PROOF OF LOSS. If the policy provides for periodic payment for a continuing loss, written proof of loss
satisfactory to us must be givcn within 90 days of the end of each montlily period for which we are liable, For any
other loss, such proof mu:,st be given within 90 days of that loss.
If it is not reasonably possibie to give proof in the time requiredt we wilL not reduce or deny the claim for this
reason it the proof is filed as soon as reasonably possible. But in no event shall the Equitable be liable for any
period more than one year prior to the date proof is given; unless you are legally incapacitated.
Written proof of loss tnust be furnished to the Equitabte at its Home Office,
TiME OF PAYMENT OF CLAIMS. After receiving written proof of loss, we will pay monthly 1li benefits then due
you for disability. Any balance that remains unpaid when our- liability ends will be paid at that time. Benefits for any
other loss covered by this policy will be paid as soon as we receive proper written proof.
PAYMENT OF CLAIMS. Benefits will be paid to you, Any loss of life benefits are payable Ln accordance with the
beneficia.ry designation in ef.fect at. the time of payment, If nonc is then in effect, the benefits will be paid to your
estate.. Any other benefits unpaid at death rnay be paid at our option e.Lther to your beneficiary or to your estate,
lf benefits are payable to yoUr estate or to a beneficiary who cannot execute a valid release, we may pay benefits up
to $1,000 to sorneone reiated to you or your beneficiary by blood or marriage whom we consider to be entitled to
the benefits, We will be discharged to the extent of any such payment made in good faith.
UNPAID PREMIUM. When a claim is paid, any premium due and unpaid may be deducted from the claim payment.
PIIiYSICAL EXAMINATIONS. We have the right to have you examXned, at our e.xpense, as often as reasonabiy
necessaTy while a elaim is pending.
LEGAL ACTION. No legal aetio,n may be brought to recover on this polic.y within 60 days after written proof of
loss has been giveii as required by this policy. No such action may be brought after 3 years from the time written
proof of loss is required to be given,
MISSTATEMENT OF AGE. If your age has been misstated, the benefits of the policy will be those that the premium
would have purchased at the correct age. ]f, based tapon your eorrect age, the policy would not have provided
coverage, our liabilFty will be limited to refund of premiums for the period not covered.
DIVIDENDS. We will deterinine annually your policy's share, if any, of our divisible surplus. It will be payable as a
dividend at the end of each policy year if the policy is then in effect with all premiums paid up to date.
POLICY YEARS AND ANNIVERSARIES. 'I'he first policy year begins on the Effective Date. All other policy years
begin on the anniversary of the Effective Date. These anniversaries are the policy anniversaries.
CONFORMITY WITH STATE STATUTES. Any provision of this policy whieh, on its Effective Date, is in conflict
with the laws of the state in which you reside. on that date is amended to conform to the minimum requirements of
such laws.




DI 127                                                   Page 9

     Pleadings in state court                                                                         Exhibit A
         Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 32 of 45 PageID #: 39




                                                   OUT OF FORCE




            THE'EQUITABLE 41FW ASSUIU-N, CE SOCIMY
                                      -N
                    OF TRE, UNITED STATES
                            797 7TH AVENUE, NEW YORK, NEW YORK 10019




DISABILITY -INCOME POLICY



DI 127




     Pleadings in state court                                               Exhibit A
  Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 33 of 45 PageID #: 40



                                                                          A}GA E4UITA8LE
                                        Ouror

                                                                     ~~
                  AXA EQUITABLE LxFE.tNSURANCE CUMPANY


                       NA1ViE. CHANGE ENDC?RSEMENT



   Effective Date: September 7, 2004:



   This endorsement is made part ofthe policy, contract or certificate as ofits
   Effective Date. It should be attached to and kept with the policy, contract or
   certificate.

   Wherever the :riame.of The Equitable Life Assurance Society of the United
   States or the Equitable appears zn the policy, contract or certificate, the name
   AXA Equitable Life Insurance Company is hereby substituted.

   In all other respects, the terms and provisions of the policy, co-ntract or
   certificate remain unchanged and in fiull force and effect.




   Christopher M. Condron                         pauline Sherrnan
   Chairman, President and                        Senior Vice President,
   Chief Executive Officer                        Secretary and Associate
                                                  General Counsel




                                                   t2190 Avenue of the Amcricas,
   2003AXA-ELAS                                    New York, New York 10104
Pleadings in state court                                                         Exhibit A
   Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 34 of 45 PageID #: 41


                                ~
            Requost To: Tho Equitable Life Assurance Society of the tlnited States
  ~FOR WCHANGE (as specified in Section !l OF P4~1CY OFt Gt7FdTRACT NO, 0-7 7112 $ y~
        i_IREiMS1'ATI;MENT CI RE;I.IVERlr OF POLICYOH C(?h1TRAC1' NO._
                                                               S>lCTtdN i                                      .
     _                              r
                     Lc3 t't t! a
           jeE r SS f, 4                              -Snt-.+• . ap'r t✓        69 " *L To .TS.r u C
             Aur.war a7. F4~7




  It is hereby agreed by the undersigned 1hat:                                  reRuest and offered as avidence of Fasurability arc,
                                                                                without rnafariai cltanga, true- and cornplete to the
  1_ If evidence of insurability is requircd fn connection                      best of my knowiedge as of the•time of paymeat of
     -Hrlth this request, the t;tAtements and answerB to the                   such consideration.
         tiuestions                     ~
                                                                       3. Any new poticy or contract issued in connection with a
         D Pn SeCtions II and TdF on the raverse side of this               change request shall be subJect to any assignment of tho
             form                                                           originaf poiicy or contract in force attd on file wlth the
                                                                            Equitable at Iss Horne Ofiice and to any loan or ad-
         L~ in Section II vn tFte reverse side of this tonr and on          vance anade by the Equitable on the security of the
             the medical history f~rrn dated                                original poficy or eontract and to the rights of the J=qul•
                                                                            table in connection t#rerewith.
     ,are redffirmed and offered as part of thls request.

         Such statemerits and ansvtrers ere true and aompiete to       a. A rainsiateti disabiiity incamc or medicat exp9nsepot6
         tiSe best of my knowied94 and sre ntada tu tnducs the             cy wiif cover only inJuries sustained or sickness con-
         Equitablp tb approve this Faquett.                                tranted on or after the date vf reinstatement. '

  2, The Eqaitable shaA lncur ho lfability under this requ4st         S. 1Jo agent or medical examYnal- has authority t,o make or
      (a} untll it has Eleen apprqved by the Equitable and the        ' modify any eontrect or to vrKive any of tfis Equitable's
          fuN considerntYon required ln connection thergwttfi               riQhts or requirement.s and the Equitable cfiafl not be
          has been pmid; end                                               bound by any knowledge or infonnation of an agent or
      {b) if evidence of tnsvrsbility is required by tite Equi-            medical examiner unless it ls set forih 1n this form or in
          teble in canneetion with thls• request, unless the               3ny other form submitted In conneCtian wlth this ra.
          statQments and answers whictt are mede part nf this              quest.

  t)ated at                                 on              19 _       ~_ 1'i~•~'~ l_.~.e.~J /                          t          j

  Agenry

 1Aaent                                          __              1                              Signature(s)

                                                   SIOIVATtJflE AEQUfREMEN7S
  fyrarrqe. i'he signaturB of the Owner (and the assignee, if policy is essigqed) is required, lt evidence of insurability Is required
 arx7 the tnsuied is not the Owner of the policy, the InsurEd must also sign.
  ffePnstaterrrent •The signature di the Insvred is requfn3d, lf tnsured ts not thc Owner or !f the poiicy or contrect is
 ebsoiutelw ass7gned, ths Qwner or Abaoiute Assigqee must also sign.
 Qeliverp. Same 6ignature requfrements as on original appticatian.
 IVQTE: !f Owner or tnsurvd fs orrder age 15 the sPgnatore of the paren;, 9aerdlgn vr Pumbaser, as o,upropria(e, slroufd            6e
                                                                                                                             appraprf-
 securad instead !F SuppfeRtenta( Protective Benafit or Purchaser 8enelfr tr IrtCrudcd, rhe Appllcarat ar Purchasar, as
 ate. shoard alsa sFtm-                                                                                                --- - -
 180-333A



Pleadings in state court                                                                                                    Exhibit A
           Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 35 of 45 PageID #: 42


I     F"                    AMENDMEW                             T   wK'      APPYwfIYATAON



      Nanae pf Praposed
                                                                      0
      Insu:cd
                             LE,SLIE CAR(~E BURK~CR                             p          u ' C~~ - . .!~ x 1987
                                                                                    .               ~~,. •
                                                                                                     ..
      Policy No.                                                                                         ~~` :'^~: ir %
                            PN87 712 546

                     TO THE EQiJITABLE LIFE ASSURANCE SOCXETY OF TRE UT+fITED $TATES

                          This #ppiiaatian fa horeby amended by the undertiqned In the foiiowinp particuiars:




            With answer to Question Ndb on Part 1 of DI-85APP amended to read
            "Occupational class AAA - P1an L65".      .

            With answer to Questlon lt8al on Part ]. oE UI-85APP amerided to read "None".




             'rhi; amendment la to be taken ac * pari of said appitaatiorl, subject to the• apreement thereiti contained: ssid ;
      aapiication and this imendmAnt thus taken a~ a whole ar0 to be ooe~#idered as the basis fQr rnd as s part of tha
      polizy or cotttraat, To the '.iiast of my knowiedA~q and balief, in A0 othe► resp4cti t6a stiltements and saaWers
      in ti+e appiseatior+ continue to ba, without materia) chanpe, trwr •'o.nd Cor+nplate °tis. of tlte data. of thior runarAdmant



                                                   ~T                                   ~d                       `~'23
                                     Date4 kt                                                                   . I
                                                       ii3ityl                           tSt~►t~1




                                                                                                    n.tu:. of •Ap~itaa ..t




           Apency;


i sa -237S App: AMCna,Derii:
     Pleadings in state court                                                                                        Exhibit A
            Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 36 of 45 PageID #: 43



                                                                                                                                :..
        ~                                                                 O UT OF                                       FO'R~/.~.
            THE INSURED               LESl.IE CARaLE BURKEMPER                                          AUG 27t 1987                EFFECTIVE DATE
                                                                                                                 SLS
       MONTHLY I#C6M6                 42,.666.00                                                       PN 87 712 5A6                POLICY NUMBER
                FOR :
     TOTAI. DI'5ABI>LITY .                                                                                          37 F            ISStiE AGE & SEX


      ELIMTNAT~;ON PERIOb -: 90 DAYS

      MAXIMt1M BEN'EFIT PERIDD'                                                           +
        FOR ACCIDEIJT TOTAL DISABILIT`f                                   - LIFETIME OF INSURE6
         FOR SICKNE5S TOTAL DISABILITY
            COMMENCING BEFORE ASE 60                                      ^ TO AGE 70
                COMMEN.CIN'B AT AGE 60 •OR LATER - TO AGE :65

                                                          BENEFITS AND PREFSIUMS TABLE

         BENEFITS                                                                      MONTHLY PREMIUM*                             PREMIUM PERIOD

      MONTHLY INCqME fOft TOTAL DIStIB'Il.ITY                                    •                      $94.40                           TO AGE 65

      FIRST PREMIUM                                            $9G.40 DUE ON OR BEFORE DELIVERY DF POLICY

      SllBSERi}ENT PREi1ItlMS ..                               894,40 DUE SEP 27, 1987 AiVD MQtVTHLY
                                                                 :       THEREAFTER ALiRING PREMIUM PERIOD

            .

            r                                   ..              : .                                                                                  .                .
                         :       . •: . .
                     .                               .     •                  . • .           .:;...                .
                                                .                                                                             . :,.•.                         .               .           •




                                            .
                                                                                                               2 21981
                             •                                                            .                .                  '~~~• ~f ~                          .               .

                                                     .                    * - TiF'rN:e                                                                                    .           .
                 '                                             . • ..             .    )..._w~.•...:r `~                . '                               •                           .




7




                                                                                                                                                         .J
                                                                                                                                                     1a
w                                                                                                                                            ~
'                                                        DATE {]F ISSEJE             OCT 25r 1987                                                ~

    127-3-7D7            SERIFS 127                  OIL65              PAGF THkLE                     NSD*        87-I0-15 g.-A-'10•-15 1615


        Pleadings in state court                                                                                                        Exhibit A
       Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 37 of 45 PageID #: 44

               '#



                    APPLICATtON PART ! FOR NtfN-CANCEl.LABLE D>1SABILITIt'`iNSURANCE TO
       THE EQUITABLE LIFE ASSURANC
                             NEW YQ                                                          9 c)fi"~J~~
 1. PROPOSED         INSUIRED

a. F'rint name as it Is to appear on the poller                            Show annual aalary, commisefans, foes, bonu9es, overtirne, and share
                                                       ije~"i~_ of profits racofved regufarty, and expiatn In "Details" 5ectfon. Also expiatn
b. ❑ r,       LiMlss        C1Doctor                            any significant changes In eamings. If 8elf.employed or a membar of
        rs.   O Ms.         00ther Titte                        a parinarahip, entar your groas eamings reduced by yaur reguter
                                                                   buainesa pxpenses;ncuRgd In produofng this ineome. Bxcludo frings
<t7mala                                   — - -                    beneille, perks, pensfon funds, ertd p►ofil sharing plAns,
      Famafe
                                                                                                                Current        Actuai Prlor
d. Birth date                                                      a. Sourt:e ot your earned (ncome:         Annual Rate      Calendar Year
   MonthlDaytYear             Redacted                                1, you r current
e. Age nearest                                                           Comary occupatfon?                  $~ 6~ $
   birthday                          & fi                             2. any other
f. Birthptace               f,~                                          occupations?                                         $
   (state)                 ✓'f'as75't} 0!£ /                       b. y+lhat contributions are mado on
                                                                      your behalf to pension funds or
g. Clt(zenship (if ottter than t)S., give fuil details under Sectfon 11)
   (Counlry)                                                          profit sharing pians which will
                                                                      not continue in the event
h, Social Security
   or Tax Number       Redacted                                       of disabifity?                         ~                $
i. ftesidence Address: Street, ,4pt. #                             c. What Is your net unearned
                                                                      income (from investments,
                                             rAd~~.2ro q
                                              ~■
                                                                      rents, dlvldend8, royafties,
City, State, 21p FV L-t~                                              pensions, etc)?                        ~                $
                                7 V' ,            d      G33 SG 7•
       .              .                                            d. What part of your earned
                                                                      income wouid continue during
a. t,ist all current occupatlons and }ob tftless                      disabitity? (ehow amount)
                                                                      For how long?                          $ " "            — months
                                                                   e. Doea your total net worth exceed
                                                                      QP00,000?SOmlt personat residence)             OYes        KNo
                                                                      (It "Yes; give d0tatis belowt Amounts rounded lo tite neares000             -
                                                                      ara eccep(able.)
b.Quties (describe tu(ly, Including time spent away from office,
   manual woiic, etc. If travel, type of travel: auto, Commernial     CtIIARENT IH>rT WOWTil
   airiine, etc.)                                                     C25h, Savings Stoc4cs & Bonds           $
                                                                      Real Eatate
                                                                      (omitpersonal residence)               $          1795~'~"D
                                                                      Business Interest(s)
                                                                                                             s
__.,/,~sLi~'~t•~?~J~u9_G .T.~r'__._~~¢~'~'
                                                                      Vatue of Vested Penslon Fund                    ~
        054                                                           or  Proflt Sttaring Plan               $
c. Nature of                                                                 other                                $ '"~
   Busineas(es)
d. lype of         CI Private Corporatfon     foseiy Held Corporatton        Total                                S
   organizatlon: U Sole Proprfetorship       Ptofesslonal Corporatlon                    _
                   ❑ Partnershlp          L-J0ther
                                                                 -
   ~~f?mpioyer
                                                                                 .1 WE111:1 I llb ik'M V 50171311 R1 IRTU1113=1114■    ►-
e
t. BusinesS Address: treet, No.                                            Note: Do not comptete Sectlons 4 and S if Applicant (s onfy
— ~~..      ~           '                                                  apptying !or Overhead Expenee.
   Glly, State, 2%                                                         a. Monthly Income Amount:             S~s~. `p
   S _T_-- '~'l~l5, ~ ~ •~~s'                                                 (lnclude any amounts appiied for under the Ernpfoyer Paid
g. Pn:vieus Occupaticns, 9i any wlthln the last two years                     Pn;miurn rider and eheck the appropriate box below in Qptional
                                                                              Benefits)
                                                                           b.Occupational
                                                                              ciass:            c Gr Plan
                                                                                             ,5~,.                        ~L~ ~~
h.Are you now working on                                           Yes     c. Maximurn
   a full•time basis?                                              No         6eneffl period     10.5,       accident       ~~'  r sickness
I. Do you intend to change your occup atlon                          s     d. Elim(nation
   wlthin the next year?                                           No         period:               490         days
                                  J



  Pleadings
DI•85 APP Cat N114245in     state court                                                                                  Exhibit A
          Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 38 of 45 PageID #: 45

 S, CIPTICINA! REN!~FITS                                          E ?. 011ERFtEAD ExPEi4SE SUtNlMARY
Optionpl Beneilts: (For appiloable pollotes wnere avallablo)         t. Are a          r    head expanses
DSocial 5ecurity Supplement               $         Monthly Bsneflt     Ince d t r g o           c    cy?       ❑ Yes Q No
i75upplemantai tncome                     $         Monthly Benefit     If yes, ci        Ic exp ges r~
❑IncrBesed Protection                     $         Option Amount       Incurred joint y and our          e'shePO Fi
                                                                                                          '
❑Cost of LiVing Ad)ustment
o Residual 65lW or, Q Partial oisabillty (choose one)
CJHosp#tal Continement
❑ Empioyer Paid Premium"                  $         Monthly Benefit
`Do you understend and agree that ycur employer wlll pay 100% of
 the prQmlum for this pollcy and that If your empioyer stops paying              Notes Excluds salery, fees, drawing acoount prnfit or oiher remunera.
 the premium, the fylonlhly Income will be reduced by the Employer               tion for the proposed insured or a member of the propoead Inounadla
 Paid Piemium benefit arttount and the pn9mium wili be reduced                   prafeaston or femliy, or for a person hired to perfonn tho dutles of
 accordingly7 DYes              ❑ No                                             the Proposed Insured: also exclude the cost of goods mershandise,
                                                                                 auppllas, or othsr products used In the conduoi of the Propoced
Qther 4pti6nal Benefits not (lsted:                                              Insurad's prof$seion ar occupaticn.
                                                                               A. Uvhat are your aotuel monthly overhead expenses?
                                                                                 (If a partneror )olnl occupant, include only your shere of the
                                                                                 expenses)
                                                                                 Rent, taxes (oiher than on Income)         $
      ►         ,.                              ,        ►    .-
Note: Oo no1 oomplete Seations 0 arid ? if Appiicant ls oniy                     heat, water and other utilities
applyfnA for INeabiilty lncome.
                                                                                 employeds salaries                         $
a. Monihly
   Beneflt Amount;                         $                                     equipment rental                            ~
b. Maximum
   8eneflt Perio_d                _accident                   sickness           the gleater oi: the scheduted deprecla,
                                                                                 tlorl of or the mortgage principaf pay,
G t;limination                                                                   ments for tthe bullding in whloh you run
    Pertod:                    days                                              your txlsiness (but only If you own lhe
d. Rptlonal                                                                      building befora the onset of disablifty)    S
    8anetit5:                                                                    the greater of; lhe acheduled depreola-
    ❑ Capital Accourtt                    $          Monthiy Benefit             tlon ol or the toan principal payments                   ,
                                                                                 for businass equlpment (but onty if you
    ❑increased Protection                            Qption Arnount              own the equlpment bafore the ornset of
    C] Salary Replacement;                $          Monthiy Benetit             diaabliityg and                             $
                                                     Benefit Perlod              other normal buslness expenses
    C?therOptional Benefite not listed:                                          (Specify)                                  S




e. If other than 901e owner,
    what is your share of the expenses?                                 °!a      Total of ell listed expenses

    a. .
a. Desctibe all Dlsability Inoome end Overhoad Expense coverage In forae. tncluile disablllly beneflts In Ilfe coverage, pension, unlon
   welfare, state dlsabfiity, clvll servtoe, r:rnployer orempioyee beneflt plans for franchlse or association plans. If none, write "none"

                                             lype                             Anjount of     Maxlmuat                                     Putly Offset
              Oompany or                      of                               Monthly        13enefit        To Be         1"mployer      i3y t3ocial
              Organization                 Coverage'         Policy N          Incorne         Petiod        Replaced        Funded         9ecurity
                                                                                             Acc Blok        Yes hto        Yes No        Yes      No

1

2

3

4

B
'Key (--fndividual                   4r-Group                         A—Assoclatlon
      E—>:rnployer 91ck Pay or Union Bal:—Business Cri+erhead Expense




    Pleadings in state court                                                                                                     Exhibit A
      Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 39 of 45 PageID #: 46




t
                                                                 OUT 0-F FORCE
        .THER INSURANCE (CONT1113 1
b. Doe6 any of the above coverage {poiicy or rider) provide additional beneflls If you do not quaii(y for
   Socfal Security or simiiar programs?                                                                                   ❑Yes     DNo
  If yes, give the company and amount of such benetit:

c. ts the Insurance applied for intended to repiace any existing insurgnce?                                              11IYea    ❑No
  If yes, indicate in•8a aboye If not aiready Indicated
d.vVhat is the next premium due date for insurance to be repiaced?

a. tiow often are Its premium payments due?                                                                      "


Questlons bi appiy to life, disabitity incorne, overhead expense and health insurance.
f, Do you now have pending any application for such Inaurance?
                                                                                                                        UYea       ~to
U. Do you tntend to appiy for any such tnsurance withln Iha next six rnonths7
                                                                                                                        DYes       -Ao
h. Have you ever had an appiication forsuch insurance, or for renewal or reinstatement oi such InsurAnce, deciined,                ~w
   oostnoned. rated•uo in oremtum or otherwise moditied, or a policv rescinded? (State conlpanies and tull details)     l]Yes      u~o
t. Have you ever appiied for or received any type of Income or premium waivar henefit or worker's
   compenttation award as a resuit of disabllity? (State paysrand cause)                                                ❑Yes
  9. ADDITiONAL INFORMATION
Did you within the past year, or do you intend to:                      a. D Annual
                                                                              em(-Annual
a. Travel  or reside outstde the United States        DYes      N"Jo          ystem-Matic (attach forrn)
                                                         mo b at
b. Engage in auto raeing, motorcycle driv(ng or racing,—to              tx Salary Allotment Made
   racing, snowmobile driving or raCing, undervsrater diving, rodeo        DAnnua)                                    ❑Quarterly
   participation, parachuting, mountain ciimbing, stunt flying,                                                       O Monthly
                                                                           taSemi,Annual
   acrobatics, orsimilaravocations? (if yes, comptete avocatio
   questionnaire.)                                    ❑Yes ~o a Se d Premiunt Notice To:
C. Are you on notice to report                                             ~ usiness
  forduty in the Armed Forces?                        DYes ~to                  esidence
d. Have you smoked cigarettes
   tn the past 12 months?                             C1Yes ~No


    11. DETAILS & SPECIAL IHSTi!iUCTIQHS:

Enter question number and fill In detaila berow.




 Pleadings in state court
01-05 APP cat. lt114245
                                                                                                                     Exhibit A
           Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 40 of 45 PageID #: 47
                                                           APPLICATION FqF17                    ~
 .                                          (complete only if applfoatl4r► ls on WSry~ta aai
                                                                                            OF FO ~
          •••♦       r          e
a. Prini name: First                Mlddle lnitial           Last            dther than as stated in Questions 2, 3, 4, and 5, have you
                                                                             wlthin the past 5 years:
                                                                             a.Consulted or been examinad or treated by any
b, Height:       5'ft.         5'- In. JtID          c. Weighf:                phyaictan or practitioner, or visited a payohia•
                                                                                Irist, psychologiet, psychietric social worker,
                                                                                psychotheraplst or counselor forany reason?              sa ONo
s, Neme and addreas of your peraonal physician: (If none, so state)
                                                                             b.Had any Illness, Injury, orsurgery?                     `•Yes i-iNo
                                                                             a Been a patient in ai hospital, cllnic, sanatorium,
              ff 4ywoob vla-4ee-r ~.
     b2 f~o3 ~~                                                                orothermedicalfacil{ty?                                 Ves l.7No
                                                                             d. Had eiectrocanilogram, X-ray, or other                 ►
              -5 .          t'                                                  diagnostlo test?                                       OYes VNo
b. Date and reason last consufted f within the last 5 years:
         f- 1?7              4Av~ir.a/                                       e. Been advised to have any diagnostic test,                    r
                                                                                hoaptteilzation, tn:atment or sureery whlch
c. What tteatment waa giVen or recommended?                                     was not completed?                                     D Yes    o

                                                                             Heive any of your parents, brothers or sisters ever
                                                                             had diabetes, high blood pressura, orheart disease
                                                                             before age 80? 1f yes, specity person and
Arg you rtow under observation or taking                                     condifionbelow,                                           I1Ye5 (No
treatment?                                                  ❑Yea ~fo
                                                                             Have you arly deformity, lameness or amputation?          CIYes XNG
Have you ever been trreated for or had any known Indication of:
                                                                             (for yes answers) Include:l, Queatlon Number, ll. Diagnosls & Treat-
(Clrcle the appllcabie Items)                                                ment, Ili. Results, tv, Dates 3 Duration, v Names & Addmss of all
a. Disease or dlsonier of eyes, ears, nose, thraat                           attending physiciane & medical facilities.
   orspeech?                                                DYes        o
b~ Dizziness, ialnting, convuieions; paralysls, stroke
   or nervous syslem disorder; emotlonal, psycho-                                                        3111111111111111111 111~4-~iEJr/LWAfal
   logicaf or mental disease or disord®r?                   ❑Yes VNo
c, Shoriness of bresth; blood spittfng; bronchitis,          ~—
   astnma, ernphysema, tubert+uiosis o(other
   respiratory Clsea&e or disorder?                         ❑Yes mo
d. Ghaet pain, irreguiar pulse, varicose veins, high
     blood prassure, rheumatio fever, heart muimur,
     fleart attack or other dlsease or disonier of iha
     heart or biood vessels?                                DYes YNo
e, Ulcer, hernia,colltis, lntestlnal bleeding, jaundlce,
   hemorthofds, or other disease or disonier of the
   stomach, Intestlnes, l{veror galibfadcler?               ❑Yas VNO
I. Sugar, aibumin, blood orpus In urine; stone or             —~
   other dlsease or disonierof the kidney, bladder,
     prostate or reproductive organs? Dlsorder of inen-
  struation, pregnancy, caesarlan sectlon, uterus,
   ovaries or breastg, or arre you now pregnant?            OYes ~q1No
g. Dlabetes; cyst, tumot; or cenC tttyroi                                                                ..         -
   giandular dlsorder, skln disease or &order?             )_<Yes       No
h, Neuritis, a►thrilis, gout, ordisease or dTsorder o1              twr '
     the rriuecles or bones, Including the back, neck,
   spineor(olnts?                                           DYes        o
                                                                                                                                   ~
I,- Allergies; arlemia; other blood or lymphatic
   diseaso or disorder?                                     ❑ Yes      No
                                                                                                                   ~
                                                                                                                            ISOA
H ave you within the last 10 years:
a Used barbltumtes, amphetamines, hailucinatory                                                   .- ~                  a►             ~ ' .
  drugs, heroin, opiates or other narcotics excepf
   a5 prescribed by a physician (other than yourself
   If you are a physician)?                                 ❑ Yes      No                                               ~
b. Received counseling or treatment reganiing
     the use of elcohol or dnrgs?                           ❑ Yee ~No



:` ~

01-95 APP Cat. p114245

      Pleadings in state court                                                                                                 Exhibit A
       Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 41 of 45 PageID #: 48




It Is hereby agrreed by the undersigned that:
                                                                           x    lf a poik.y does not tafce effect, ifny pi
                                                                                with this appiication will be retumed,
If all of tne foiiowing condllione preaedent to insurance are ful•
fliied, that is                                                                 If tnsurance becomes payabie under this Agreement, the premium
{a) a compieted and pro perly signed appitcation, Part t and Part 2,            paid for it wll I be retained.
     Is lurnished to The Equitabie, and ihe full tirst premium for the          The statements and answers In all paris of this appiicatlon are true
     poiioy is paid; and                                                        and compiete to the best of my knowledge and belief and are made
(b) to the best of my knowlodge and beliet thg statements and                   to induce The Equitabfe to enter Int this Agn:ernent and to Isaue
    answers tn ati parts of the application were true and cornpiete
    when made and continue to be true and comptete, without                     med,cal examine has authority t pm dl}y thislAgreernent ogto t ar
    material chanae, as of the time of payment of 8uch premiurn;                waive any of The Equitabte's rights or requirements.
    and
(c) The EQuitabie is satisfied after &uch Investfgatlon end medicai
    examinations as tt may requira that the proposed Insured is at              Amount Paid
    the lime of paymont of suoh premium Insurabie under (ts rules               With Appiicatlon: OE $
    and standarcis lor Insuranoa elther exactty as appited for or at a
    higher premium rate or fcr a lesaer amount of insurance or on
    some other modiflod or restricted basis;                                                         ol S            7;t, G l
then the Insurance for which the Proposed Insured is so insurabie               (Checks muat be drawn to the onier of I2quitabie Lite and are
shail—upon the torms of the poiicy 7he Equitable would issue—                   received subjecf to collection.)
take effect at either ihe time of payment o1 such futi fitst pramium
or the time ol cornplellon of Part 2 of the appiicatiort, whichaver is          Sig nature of                                    ~A
iatet                                                                           Propo.sed Insa                  ~~
Uniess ttte conditions precedent speeiffed in (a), (b) and (c) above            Oated at                       ity                    State
are fuifiited, no Insurance ahall take etiect.                                       .ST. LG t/IS 4 ,fW
if the poiicy Is Issued ott►er tttan exactiy as appited for, then uniess        pated on
ii is accepted and any baiance of pn:mium dus thereon ie paid on
or before the 20th day after the "Daie of Issue" stated In the poiicy,
                                                                                A+iolDaylYear         4''10 "Gr /     ~ ~7


the poiicy shail not take effect and atl Insureoce shatl tafminate on           Slgnature o
auch 20th day.                                                                  Agent      fl~                 ~.

DM APP Cat. 9114245                                                                                                              A 73217
                     This Canditional RQeelpl frlust not be detaehed unies8 the Appticatlon is signed and the firsl premium Is collected.




  Pleadings in state court                                                                                                          Exhibit A
       Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 42 of 45 PageID #: 49

    ACKNOWLEDGEMENT AND ALITHORlZAT1oIH5
UNDERW RlTlltfl PROORDUAER.                                             To U®e and aleotees tnforrnatton. t undor5tand that the tnforma•
1 have reoelved a statement of'the undenxriting procadures of 7'he      tion that I authorize Equitable to obtain wili be used by Equltable to
Equitable l.ife assurance Society ol the tlnited States (Equitable),    help datermine my lnsurabllFty or my ellglbiilty lorbenefits under an
which describes how and why Equltable obtains Information on nty        existing pollcK
lAsurability, to whom such information may be reported and how I        I authorize Equitable to release Information abottt my insurability to
may obtain it. The statement aiso contatns the notice required by       Its relnsurerrs, my Equitable Agent, and to the Medical Iriformalion
the Fair Gredlt ReporUng Act,                                           t3ureau, alt as described In the statement of Equltabfe's undar•
                                                                        writing procedures, or to olher peraons or businesses performing
AUTHORIZATIOfIR.                                                        business or iagai servlces in conneotion with my application or
'Ib Obtaln Me4tical Iniorm®tlon, l authorfze any physician,             claim of eiigibitity for beneflls, or as may be otfterwise lawfully
hospitai, other medlcal practitioner ot facliity, insurance company,    roqulmd or as I may furtherauthorize.
and the Medical lnformation t3ureau to release to Equitabie and its     1 understand that I have the right la ieam the contenta of any report
legal representative any and al1 Information they may hava about        of Information (through my physician, In the case of inedical
any diagnosis, treatmenl and prbgnosis n9garding my physical or         information).
mentai condition.
                                                                        C0PY OP AUTHOFiIZATltltis.
To Obtaln Hon•Madlcnl Intormetlan. I authorize any employer,            I have a right to ask for and receive a true copy of thie
business associate, govemrnent unit, financial institutlon, Con-        Acicnowiedgement and Authori2dtlons signed by me. l agree that a
sumer Fieporting Agency, and the Medical Information Bureeu to          reproduced copy will be as yalid as the original.
release to Equitable and its legal ropresentative any Info►mation
                                                                        DURATION.
they may have about my ocoupation, avocations, finanoea, driving
                                                                        1 agree that these authoriaations will be vaild for 12 months from
reconi, character and general reputation. I authorize Ecqultable ta
                                                                        the date shown heiow
obtain Investigative aonsumer reports, as appropriate.

Date
MolQaytYt         d/. '' 19                                             Bignature of Proposed Insured




                                                                       ~. r : • ,...

                                                                                                          i-    ORCE
DI-85 APP Cat. it114248




 Pleadings in state court                                                                                             Exhibit A
                                                                                             Electronically Filed - City of St. Louis - September 18, 2019 - 11:30 AM
   Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 43 of 45 PageID #: 50



                    IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
                                 STATE OF MISSOURI

 LESLIE CAROLE BURKEMPER                    )
                                            )
       Plaintiff,                           )
                                            )   Cause No.: 1922-CC11491
 vs.                                        )
                                            )   Division No.: 1
                                            )
 AXA EQUITABLE LIFE INSURANCE, et           )
 al.                                        )
                                            )
                                            )
       Defendants.                          )

                               ENTRY OF APPEARANCE

       COMES NOW Michael J. Payne and the law firm of Frankel, Rubin, Klein, Siegel, Payne

& Pudlowski, P.C. and hereby enters his appearance on behalf of Plaintiff Leslie Carole

Burkemper.


                                      Respectfully submitted,

                                      FRANKEL, RUBIN, KLEIN,
                                      SIEGEL, PAYNE & PUDLOWSKI, P.C.


                                By: /s/Michael J. Payne
                                    MICHAEL J. PAYNE, 51967
                                    mpayne@frankelrubin.com
                                    Attorney for Defendant
                                    231 South Bemiston Avenue, Suite 1111
                                    Clayton, Missouri 63105
                                    Telephone: (314) 725-8000
                                    Facsimile: (314) 726-5837




Pleadings in state court                                                      Exhibit A
                                                                                               Electronically Filed - City of St. Louis - September 18, 2019 - 11:30 AM
   Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 44 of 45 PageID #: 51




                              CERTIFICATE OF SERVICE

       The undersigned certifies that a true copy of the foregoing was sent via the Missouri
Electronic Filing System to the counsel of record, September 18, 2019:


                                                 /S/ MICHAEL J. PAYNE
                                                 MICHAEL J. PAYNE




                                             2

Pleadings in state court                                                        Exhibit A
  Case: 4:19-cv-02952 Doc. #: 1-3 Filed: 10/31/19 Page: 45 of 45 PageID #: 52




Pleadings in state court                                             Exhibit A
